Citation Nr: 1624937	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to June 1997, November 2003 to March 2004, and May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claim was last before the Board in September 2015 and was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board acknowledges that the issue of entitlement to an increased rating for brain hemorrhage has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran generally contends that his sleep apnea is due to active duty service.  Alternately, the Veteran has also claimed that his sleep apnea is secondary to his service-connected PTSD and TBI.  In September 2015, the Board remanded the Veteran's claim because an October 2012 VA examiner's opinion lacked a rationale and did not provide the information necessary to adjudicate the Veteran's claim.

In October 2015, a VA psychologist stated that although the Veteran's symptoms of PTSD can impact sleep, there was no indication that the Veteran's diagnosis of sleep apnea was caused or aggravated by his PTSD.  With respect to the Veteran's service-connected TBI, the examiner stated it was beyond the scope of her expertise to comment on its correlation to sleep apnea.

In December 2015, the Veteran underwent a VA examination where he was noted to have a diagnosis of obstructive sleep apnea and a date of diagnosis of 2011.  The Veteran reported that in the latter part of 2006, after returning from Iraq, he noted experiencing daytime fatigue.  He had no sleep complaints requiring medical attention while on active duty.  He sought medical help with the VA and underwent a sleep study in 2011 that revealed he had moderate obstructive sleep apnea.  The examination report notes the Veteran experiences persistent daytime hypersomnolence.

The December 2015 VA examiner concluded that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated there was no evidence to support the allegation that the Veteran's sleep apnea, discovered five years after completion of his Iraq tour, was the result of his service-connected TBI.

Both the October 2015 and December 2015 VA examiner opinions are inadequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2015 VA examiner provided a conclusory opinion without any supportive rationale that there was no indication that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  Meanwhile, the December 2015 VA examiner provides an internally inconsistent conclusion that the Veteran's sleep apnea was less likely than not related to active duty service.  He then supports this opinion by maintaining that the Veteran's sleep apnea was not the result of his service-connected TBI.  Accordingly, the Board finds that yet another addendum medical opinion is necessary prior to a Board decision with respect to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since October 2015 and associate them to the Veteran's claims file.

2.  Then return the Veteran's claims file to the October 2015 and December 2015 VA examiners (or another appropriate examiner if either of those examiners are unavailable) for supplemental comment on the etiology of the Veteran's sleep apnea.  The claims file, to include a copy of this Remand, must be made available to the examiners for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiners determine that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiners are requested to address the following questions:

Following a review of the record, and an examination if deemed necessary, the examiner is requested to address the following questions:

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed obstructive sleep apnea had its onset in service or is otherwise related to active duty service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused by his service-connected PTSD and/or TBI?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was aggravated by his service-connected PTSD and/or TBI?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea present (i.e., a baseline) before the onset of the aggravation. 

The examiners should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his obstructive sleep apnea.  In particular, the Veteran reported that in the latter part of 2006, after returning from Iraq, he noted experiencing daytime fatigue.  A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




